DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the term “content delivery system”.  In figurer 2-3 the content delivery system #214 is used to distribute electricity/gas/liquid throughout the UAV.  However the claim language “a control system communicatively coupled to the… content delivery system for controlling the delivery of the content to a desired location” would appear to mean that “content delivery system” is being used to dispense the “content” from the UAV at a desired location.  
With respect to claims 5, 9, and 10 it is unclear what is meant by the term “fluidly coupled”.  The term is not defined by the specification and does not does not have a clear definition in the art.  The term fluidly could mean that it is capable of moving (i.e. flexible) or that the system is connected using a fluid (i.e. a hydraulics system).  From the description of the invention both would apply however for the purpose of compact prosecution the examiner will interpret the language to be referring to a hydraulic system.   
With respect to claim 16 the language “to regulate a flow of the content received on the forward channel to the desired location” which appears to be referring to delivering the content to a location.  However the reverse and forward channel referred to in claim 16 and in claim 11 it is claimed that “the forward channel carries content from the content source to the UAV and the return channel carries content from the UAV back to the content source”.  Therefore it is unclear of the function of the forward and reverse channels. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0160315 (Head).
With respect to claim 1
Head discloses: An unmanned aerial vehicle (UAV) system for delivering content (see at least Fig 1-29; and ¶0026) comprising:
a UAV comprising (see at least Fig 1; #102; and ¶0026): 
a propulsion system (see at least Fig 8; #817 and #816; ¶0027 and ¶0054); 
a content delivery system (see at least Fig 1; #102; and  ¶0039; The Examiner notes that when read in light of the specification ¶0025-26 the term “content is very broad and could include electricity, a gas, or a liquid.  Also in the specification the “content delivery system” is #214 in the drawings and thus is a device for distributing electricity/gas/liquid throughout the UAV.  Head discloses that the UAV receives power from the beam and distributes it to the propulsion system or a device to be charged.); and 
a control system communicatively coupled to the propulsion system for controlling the movement of the UAV and to the content delivery system for controlling the delivery of the content to a desired location (see at least Fig 1: #102; and ¶0026 and ¶0040; As best understood by the Examiner this would read on distributing power to the UAV.  Also see 112 above.); 
a content source (see at least Fig 1; #104 and #103; and ¶0039), the content source provides content to be delivered by the content delivery system of the UAV (see at least Fig 1; #103 and #104; and ¶0039; Discussing that power distributer #104 and fluid distributer #103 provide power and fluid to the UAV through beam #101); 
a transmission medium (see at least Fig 1; #101; and ¶0039) used to communicate the content from the content source (#103 and #104) to the content delivery system of the UAV (see at least Fig 1; #101; and ¶0039; The Examiner notes when read in light of the specification and in the context of the claims the word “communicate” would mean to transfer or move the content, and is not meant to mean transferring a message.); 
a command system (see at least Fig 1; #105; and ¶0040) comprising: 
a command reception interface for receiving commands to be sent to the UAV
a command transmission output for sending the received commands to the control system of the UAV (see at least Fig 1; #105; and ¶0040); 
wherein the UAV (#102 and #202) can be manipulated to deliver content received through the transmission medium (#101) to a desired location through (see at least Fig 1 and 2; #104a; and ¶0039-41; Discussing using the UAV to distribute electricity and fluid respectively.  The Examiner notes there is a typo in the Head reference in ¶0039 where the “power receiver 104” should state “power receiver 104a”.)  the command system receiving commands to control the movement of the UAV (see at least Fig 1 and 2; #105 and #205; and ¶0039-41) and commands to control the delivery of the content and sending the received commands to the control system of the UAV (see at least Fig 1 and 2; #105 and #205; and ¶0039-41; Showing using the UAV system to deliver electricity or fluid to put out a fire.).   
With respect to claim 2
Head discloses:
wherein the propulsion system is a battery powered electrical motor (see at least ¶0027 and ¶0034; Discussing use of a battery to power the drone.).
With respect to claim 3
Head discloses:
wherein the propulsion system is a hydrocarbon based combustion motor (see at least see at least ¶0027 and ¶0038; Discussing using a non electric propulsion system and that this non electric system could be an internal combustion engine.)
With respect to claim 4
Head discloses:
wherein the propulsion system is a media-driven motor powered by the content delivered through the transmission medium (see at least Fig 1 and 2; #104a; and ¶0039-41; Discussing using the UAV to distribute electricity and fluid respectively, and that the electricity from beam #101 can power the UAV. The Examiner notes there is a typo in the Head reference in ¶0039 where the “power receiver 104” should state “power receiver 104a”.).
With respect to claim 10 
Head teaches:
wherein multiple UAVs are fluidly coupled to the content source in a parallel manner with the transmission medium (see at least Fig 5; #501 and #502; and ¶0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8, 9, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0160315 (Head) in view of US 2015/0060090 (Harris).
With respect to claim 5:
While Head does discloses:
wherein the content source delivers the content to the content delivery system through the transmission medium (see at least Fig 1 and 2; #101; ¶0039), which is fluidly coupled to the content delivery system (see at least Fig 1 and 2; #101; ¶0039).
Head does not specifically disclose that the fluid from the content delivery system is being used to power the propulsion system.
However Harris teaches:
that the fluid from the content delivery system is being used to power the propulsion system (see at least Fig 1 and 2; #120A-B; and ¶0012).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Head by using the fluid being delivered to a source to provide thrust because doing so would allow the system to use a readily available energy source for the thrust as taught by Harris.  Thus reducing the need for a large battery and making the drone lighter/less expensive.
With respect to claim 6:
Head discloses:
wherein the content source delivers the content under pressure (see at least Fig 1 and 2; #103 and #203; and ¶0039 and ¶0041; Also see rejection to claim 5 regarding delivering liquid content and using the liquid content for thrust.).
With respect to claim 8
Head discloses:
Wherein the content delivery system includes a valve that can be used to regulate the flow of the content (see at least Fig 1 and 2; #207; ¶0041).
Head does not specifically disclose that the fluid from the content delivery system is being used to power the propulsion system.
However Harris teaches:
that the fluid from the content delivery system is being used to power the propulsion system (see at least Fig 1 and 2; #120A-B; and ¶0012).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Head by using the fluid being delivered to a source to provide thrust because doing so would allow the system to use a readily available energy source for the thrust as taught by Harris.  Thus reducing the need for a large battery and making the drone lighter/less expensive.
With respect to claim 9
Head teaches:
wherein multiple UAVs are fluidly coupled to the content source in a serial manner with the transmission medium (see at least Fig 2-4; #202, #202, and #402; and ¶0041-42) and, the content delivery system includes a first valve that can be used to regulate a flow volume of the content through the transmission medium from a first UAV to the desired location (see at least Fig 2-4; #207; and ¶0041) and a second valve that can be used to regulate a flow volume of the content through the transmission medium from a first UAV to a second UAV (see at least Fig 3, 7, 9, 15, and 16; #307, #707, #907, and #1607; and ¶0051; Discussing using the nozzles to ensure that material is delivered evenly.).
Head does not specifically disclose that the fluid from the content delivery system is being used to power the propulsion system.
However Harris teaches:
that the fluid from the content delivery system is being used to power the propulsion system (see at least Fig 1 and 2; #120A-B; and ¶0012).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Head by using the fluid being delivered to a source to provide thrust because doing so would allow the system to use a readily available energy source for the thrust as taught by Harris.  Thus reducing the need for a large battery and making the drone lighter/less expensive.
With respect to claim 11
Head does not specifically teach:
wherein the transmission medium includes a forward channel and a return channel, wherein the forward channel carries content from the content source to the UAV and the return channel carries content from the UAV back to the content source. 
However Harris teaches:
wherein the transmission medium includes a forward channel (see at least Fig 1; #115A-B; and ¶0013) and a return channel (see at least Fig 1; #115A-B; and ¶0013), wherein the forward channel carries content from the content source to the UAV (see at least Fig 1; #115A-B; and ¶0013) and the return channel carries content from the UAV back to the content source (see at least Fig 1; #115A-B; and ¶0013).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Head by having the transmission medium includes a forward channel and a return channel, wherein the forward channel carries content from the content source to the UAV and the return channel carries content from the UAV back to the content source as taught by Harris, because doing so would allow the power source to be remote from the drone thus reducing the weight of the drone.  Therefore the system would be more efficient. 
With respect to claim 12
Head teaches:
wherein the propulsion system is at least partially a media-driven motor powered by the content delivered through the transmission medium (see at least Fig 8; #817 and #816; ¶0027 and ¶0054).
Head does not specifically disclose that the fluid from the content delivery system is being used to power the propulsion system.
However Harris teaches:
that the fluid from the content delivery system is being used to power the propulsion system (see at least Fig 1 and 2; #120A-B; and ¶0012).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Head by using the fluid being delivered to a source to provide thrust because doing so would allow the system to use a readily available energy source for the thrust as taught by Harris.  Thus reducing the need for a large battery and making the drone lighter/less expensive.
With respect to claim 13
Head does not specifically teach:
wherein the content is under pressure and the media-driven motor includes a turbine that is in fluid communication with the content.
However Harris teaches:
wherein the content is under pressure and the media-driven motor includes a turbine that is in fluid communication with the content (see at least Fig 1 and 2; #120A-B; and ¶0012).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Head by having the content is under pressure and the media-driven motor includes a turbine that is in fluid communication with the content as taught by Harris.  Thus reducing the need for a large battery and making the drone lighter/less expensive.
With respect to claim 16
Head teaches:
wherein the content delivery system includes a valve system (see at least Fig 3, 7, 9, 15, and 16; #307, #707, #907, and #1607; and ¶0051; Discussing using the nozzles to ensure that material is delivered evenly.) and wherein the control system is configured to control the valve system to regulate a flow volume of the content received on the forward channel to the reverse channel by adjusting a first valve over a range from fully closed to fully open (see at least Fig 3, 7, 9, 15, and 16; #307, #707, #907, and #1607; and ¶0051; Discussing using the nozzles to ensure that material is delivered evenly.) and to regulate a flow volume of the content received on the forward channel to the desired location by adjusting a second value over a range from fully closed to fully open (see at least Fig 3, 7, 9, 15, and 16; #307, #707, Discussing using the nozzles to ensure that material is delivered evenly. Also see 112 above).
With respect to claim 17
Head teaches:
wherein at least one additional UAV is fluidly coupled to a first UAV in a serial manner with the transmission medium (see at least Fig 2-4; #202, #202, and #402; and ¶0041-42) and, the control system of the first UAV is further configured to control the valve system to regulate a flow volume of the content through the transmission medium to the at least one additional UAV by adjusting a second value over a range from fully closed to fully open (see at least Fig 3, 7, 9, 15, and 16; #307, #707, #907, and #1607; and ¶0051; Discussing using the nozzles to ensure that material is delivered evenly.).
With respect to claim 18
Head teaches:
wherein the transmission medium further includes a communication medium communicatively coupling the command system and the control system (see at least Fig 8 and ¶0050-54; Discussing the use of control wires and wired communication.).
With respect to claim 19
Head teaches:
wherein the command system and the control system are communicatively coupled by a wireless channel (see at least ¶0040 and ¶0050).
With respect to claim 20
Head teaches: An unmanned aerial vehicle (UAV) system for delivering content to a desired location (see at least Fig 1-29; and ¶0026) the UAV system comprising:
a plurality of UAVs with each UAV comprising (see at least Fig 1; #102; and ¶0026): 
a propulsion system (see at least Fig 8; #817 and #816; ¶0027 and ¶0054); 
a content delivery system (see at least Fig 1; #102; and  ¶0039; The Examiner notes that when read in light of the specification ¶0025-26 the term “content is very broad and could include electricity, a gas, or a liquid.  Also in the specification the “content delivery system” is #214 in the drawings and thus is a device for distributing electricity/gas/liquid throughout the UAV.  Head discloses that the UAV receives power from the beam and distributes it to the propulsion system or a device to be charged.); and 
a control system communicatively coupled to the propulsion system for controlling the movement of the UAV (see at least Fig 1: #102; and ¶0026 and ¶0040) and to the content delivery system for controlling a volume of content to be delivered to the desired location (see at least Fig 1: #102; and ¶0026 and ¶0040; Also see 112 above.) to a next UAV (see at least Fig 1: #102; and ¶0026 and ¶0040); 
the content source (see at least Fig 1; #104 and #103; and ¶0039), provides content under pressure to be delivered by the content delivery system of the UAV (see at least Fig 1; #103 and #104; and ¶0039; Discussing that power distributer #104 and fluid distributer #103 provide power and fluid to the UAV through beam #101); 
a transmission medium comprising a first segment between the content source and at least a first UAV (see at least Fig 1; #101; and ¶0039), wherein the first segment comprises a forward channel to deliver content from the content source to the at least the first UAV (see at least Fig 1; #101; and ¶0039), and a second segment comprising a forward channel to deliver content from the at least the first UAV to the next UAV (see at least Fig 1; #101; and ¶0039);

a command system (see at least Fig 1; #105; and ¶0040) comprising: 
a command reception interface for receiving commands to be sent to one or more of the plurality of UAVs (see at least Fig 1; #105; and ¶0040); and
a command transmission output for sending the received commands to the control system of one or more of the plurality of UAVs (see at least Fig 1; #105; and ¶0040); 
wherein each of the plurality of UAVs (#102 and #202) can be manipulated to deliver content received through the transmission medium (#101) to a desired location through (see at least Fig 1 and 2; #104a; and ¶0039-41; Discussing using the UAV to distribute electricity and fluid respectively.  The Examiner notes there is a typo in the Head reference in ¶0039 where the “power receiver 104” should state “power receiver 104a”.)  the command system receiving commands to control the movement of one or more of the plurality of UAVs (see at least Fig 1 and 2; #105 and #205; and ¶0039-41) and commands to control the delivery of the content and sending the received commands to the control system of the UAV (see at least Fig 1 and 2; #105 and #205; and ¶0039-41; Showing using the UAV system to deliver electricity or fluid to put out a fire.).   
Head does not specifically teach
The content delivery system for controlling a volume of content to be delivered to the desired location, to a next UAV and to be returned to a content source;
wherein the first segment comprises a forward channel to deliver content from the content source to the at least the first UAV and a return channel to deliver content from the at least first UAV back to the content source and a second segment comprising a forward channel to deliver content from the at least the first UAV to the next UAV and a return channel to deliver content from the next UAV to the at least first UAV;
However Harris teaches:
he content delivery system for controlling a volume of content to be delivered to the desired location, to a next UAV and to be returned to a content source (see at least Fig 1; #115A-B; and ¶0013);
wherein the first segment comprises a forward channel to deliver content from the content source to the at least the first UAV (see at least Fig 1; #115A-B; and ¶0013)and a return channel to deliver content from the at least first UAV back to the content source (see at least Fig 1; #115A-B; and ¶0013) and a second segment comprising a forward channel to deliver content from the at least the first UAV to the next UAV (see at least Fig 1; #115A-B; and ¶0013) and a return channel to deliver content from the next UAV to the at least first UAV (see at least Fig 1; #115A-B; and ¶0013).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Head by having the transmission medium includes a forward channel and a return channel, wherein the forward channel carries content from the content source to the UAV and the return channel carries content from the UAV back to the content source as taught by Harris, because doing so would allow the power source to be remote from the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0160315 (Head) in view of US 2015/0284165 (Steinwandel et al.).
With respect to claim 7
Head does not specifically teach :
wherein the propulsion system is a combination of either a battery powered electrical motor or a hydrocarbon based combustion motor and a media-driven motor.
However Steinwandel teaches:
wherein the propulsion system is a combination of either a battery powered electrical motor or a hydrocarbon based combustion motor and a media-driven motor (see at least Fig 4-17; #12, #23, and #28-38, and ¶0084-85; Discussing a hybrid drone powered by gas and electricity.  The Examiner notes that when read in light of the specification the “media” may be electricity, and therefore the “media-driven motor” would be an electric motor.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Head by having the propulsion system be a combination of either a battery powered electrical motor or a hydrocarbon based combustion motor and a media-driven motor as taught by Steinwandel, because doing so would increase the range the drone could travel.  Thus making the drone more useful.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2019/0160315 (Head) and US 2015/0060090 (Harris) as applied to claim 12 above, and further in view of US 2008/0238105 (Ortiz et al.)
 With respect to claim 14
The combination of Head and Harris does not specifically teach:
wherein the media-driven motor further includes a power output for providing power to the control system.
However using a motor as a generator to provide power to a control system would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed.  Specifically Ortiz teaches:
wherein the media-driven motor (see at least Fig 1; #100 and #140; and ¶0058) further includes a power output for providing power to the control system (see at least Fig 1; #100 and #140; and ¶0058; Discussing using the flow of the fluid to spin a generator and create electricity to be used by the system).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Head and Harris by having the media-driven motor further includes a power output for providing power to the control system as taught by Ortiz because doing so would allow the system to power the electrical components (see at least Ortiz ¶0058).  Thus reducing the need for a large battery and therefore making the system lighter. 
The combination of Head and Harris does not specifically teach:
a back-up battery that can be used to power the control system and, the media-driven motor further includes a battery charging output for charging the back-up battery.
However using a motor as a generator to provide power to a control system would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed.  Specifically Ortiz teaches:
a back-up battery  that can be used to power the control system (see at least Fig 1; #180; and ¶0058) and, the media-driven motor further includes a battery charging output for charging the back-up battery. (see at least Fig 1; #100 and #140; and ¶0058; Discussing using the flow of the fluid to spin a generator and create electricity to charge the battery).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Head and Harris by having a back-up battery that can be used to power the control system and, the media-driven motor further includes a battery charging output for charging the back-up battery. as taught by Ortiz because doing so would allow the system to power the electrical components (see at least Ortiz ¶0058).  Thus reducing the need for a large battery and therefore making the system lighter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665